Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, applicant’s figure 1 and description does not show/describe the first section consisting of only a first and second end, but more than two/a multitude of ends.
	Claim 16 recites the same issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the element “a bottom end of the animal blanket” is unclear with regards to the rest of the elements described in claim 1, since all of the elements of claim 1 make up the “animal blanket;” therefore, it is unclear how the “a bottom end” relates to the other elements, etc.
Regarding claims 8 and 19, the metes and bounds of the term “about” are unclear and not defined in applicant’s disclosure.
Regarding claim 13, “a first side” and “a second side” are unclear with regards to which element the “sides” pertain to.
	Regarding claim 15, the phrase “the pocket” lacks antecedent basis.
	Regarding claims 16 and 19, the metes and bounds of the term “substantially” are unclear and not defined in applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Kosarek US 4,823,540.

	Regarding claim 1, Kosarek discloses an animal blanket, consisting of:
	a first section having a first end and a second end (84 figures 1 and 4); and 
	a second section (10 figures 1 and 4) being formed from an elastic material (column 2 lines 43-49) and stitched to the first section to form a neck aperture (column 3 lines 37-40); 
	wherein a perimeter of the neck aperture is formed in part by both the first section and the second section to allow the elastic material of the second section to selectively expand the size of the neck aperture (as shown in figure 1 and described throughout); 
	wherein the second section extends from the neck aperture to a bottom end of the animal blanket (see annotated figure 1 below, where “blanket” may be broadly interpreted as a “covering,” etc.).

    PNG
    media_image1.png
    540
    674
    media_image1.png
    Greyscale


	Regarding claim 2, Kosarek discloses the blanket of claim 1, further wherein the first and second sections are configured to be positioned on an animal and the second section is coupled to the first section to be positioned at least partially along a chest area of the animal (figure 1).

	Regarding claim 3, Kosarek discloses the blanket of claim 1, further wherein the second section permits expansion and contraction of the neck aperture (column 2 lines 50-56).

	Regarding claim 5, Kosarek discloses the blanket of claim 1, further wherein the first section is formed of a different material than the second section (inherent to those with ordinary skill in the art).

	Regarding claim 12, Kosarek discloses the blanket of claim 1, further wherein the second section is coupled to the first section at a first seam and a second seam, the first and second seams being spaced from one another and extending from the neck aperture to the bottom end (as shown in figure 4, the first section is attached in the middle of an end of the second section where a first seam travels along one side of the second section and on one side of the first section and a second seam travels along another side of the second section and on another side of the first section, where both seams travel to the previously identified “bottom end”).

	Regarding claim 13, Kosarek discloses the blanket of claim 12, further, wherein when the blanket is positioned on an animal, the first seam is positioned to be offset to a first side and the second seam is positioned to be offset to a second side (figure 1).

	Regarding claim 14, Kosarek discloses the blanket of claim 1, further wherein the second section is coupled to the first section to define a pocket, the pocket sized to at least partially receive the body of an animal therein (figure 1).

	Regarding claim 15, Kosarek discloses the blanket of claim 1, further wherein the second section elastically deforms to change the size of the pocket (figure 1/previously described).

	Regarding claim 16, Kosarek discloses an animal blanket, consisting of: a first section formed of a substantially inelastic material (as best understood by the Examiner, the first section of Kosarek is inherently understood to be “substantially inelastic”) and having a first end and a second end; and a second section being formed from an elastic material and fixedly coupled to the first section to form a neck aperture; wherein the second section is coupled to the first section to partially form a perimeter of the neck aperture and to be positioned at least partially along a chest area of the animal; and further wherein the second section permits expansion and contraction of the neck aperture (as previously described).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosarek.

	Regarding claim 6, Kosarek teaches the blanket of claim 5, but does not specify further wherein the elastic material is sport nylon spandex.
	Sport nylon spandex; however, is a well known material for use as a stretchable/elastically memorable material. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet certain designer preferences; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 7, Kosarek teaches the blanket of claim 6, but does not specify further wherein the elastic material is 80% nylon and 20% spandex.
	However again such materials are well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet certain designer preferences; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 8, Kosarek teaches the blanket of claim 5, but does not specify further wherein the first section is formed, in part, of fibers having a linear mass density of about 1200 denier.
	However again such materials are well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet certain designer preferences; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 9, Kosarek teaches the blanket of claim 8, further wherein the second section does not have an insulation layer (inherently understood); but does not specify the first section has an insulation layer.
	However again such layers are well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such layers, in order to meet certain designer preferences and to provide a more durable strap, etc.; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 10, Kosarek teaches the blanket of claim 9, but does not specify further wherein the insulation layer is fleece.
	However again such materials are well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet certain designer preferences; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 11, Kosarek teaches the blanket of claim 9, but does not specify further wherein the insulation layer is 100% cotton.
	However again such materials are well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material, in order to meet certain designer preferences; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Regarding claim 17, Kosarek teaches the blanket of claim 16, further wherein the elastic material is 80% nylon and 20% spandex (see previous rejections).

	Regarding claim 18, Kosarek teaches the blanket of claim 16, further wherein the first section is formed of fibers having a linear mass density of about 1200 denier (see previous rejections).

	Regarding claim 19, Kosarek teaches a method of manufacturing an animal blanket, consisting of: partially defining a neck aperture in a first section formed of a material that is substantially inelastic; partially defining the neck aperture with a second section formed of an elastic material that is about 80% nylon and about 20% spandex; and coupling the first section to the second section to form a pocket sized to receive at least a portion of an animal, the first and second section being fixedly coupled to one another to fully form a perimeter the neck aperture; wherein the portion of the perimeter of the neck aperture defined by the second section is positioned to be aligned with a chest portion of the animal; and further wherein the elastic properties of the second section allow the pocket and neck aperture to elastically deform to different sizes (see previous rejections, where even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in light of the amendments to the claims and the new prior art applied, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644